IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW TRAVIS HOUSTON,                                  No. 85352
                                 Appellant,                                                    ,A.:11   L.

                             vs.                                               ....'-‘,....   ..o.21         f


                MANDALAY BAY CORPORATION,
                D/B/A MANDALAY BAY RESORT &                              SEP 2                    2022
                CASINO,                                                            tiPitEhiF7 COURT
                                 Res ondent.
                                                                                              CLEF6:




                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal. Eighth Judicial District Court, Clark
                County; David M. Jones, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, appellant fails to
                identify any appealable order. Accordingly, this court
                            ORDERS this appeal DISMISSED.'




                                        Cadish



                Pickering




                     'Given this dismissal, this court takes no action in regard to the
                document filed by appellant on September 28, 2022.

                     The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA



(op 19-17A
                                                                         '2_                            oo)
                cc:   Hon. David M. Jones, District Judge
                      Matthew Travis Houston
                      Bernstein & Poisson
                      Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA
                                                   2
IE 1,147,1,